Title: To Benjamin Franklin from David Hartley, 1 December 1784
From: Hartley, David
To: Franklin, Benjamin


				
					My Dear friend
					Bath Decr 1 1784
				
				I write to you from Bath where I am with my Sister who goes on slowly in her recovery but I hope in a fair way towards recovery. She desires to be remembered to you.— As to any matters of American negotiation I am not at present in any state of information. I am at present drawing up such opinions as occur to me upon the subject and propose to lay them before the administration. I presume that some determination will be made upon this subject soon after the next meeting of Parliament. And probably there may be some arrangements in the administration before that time. The public papers will inform you that your old friend Ld Shelburne is made Marquess of Lansdown, which has the appearance of being highly in favour. I make no enquiries about ministers or american plans. My principles are well known and if consistently with those principles I can transact any negotiation I am always ready. But as I make no enquiry I am quite ignorant of the plans of the present ministry or even

whether they employ any one else since my return from Paris. If any one else is employed it can be no secret and therefore I shd be obliged to you if you wd let me know before I deliver in the paper wch I am drawing up for the ministry as a general summation. I shd likewise be very much obliged to you if you wd send me any information of any public events or proceedings in America respecting the subject of commercial negotiations with GB [Great Britain] or having any such reference. Mr Jefferson was so good as to promise me the favour of his correspondence upon these subjects and perhaps as being the younger man he wd be so good as to give himself the trouble of giving me generally American information viz what States have confirmed the resolutions of Congress of April 30 1784 respecting powers to regulate the Commerce of the States—what States have consented to the 5 percent impost for discharging the foreign debt &c &c &c. It has always been the misfortune of this Country to have the public prints filled with false reports & many of them such as have a tendency to make ill will between the two Countries for wch reason I wish to receive from my friends as much authentic information as possible. I have met with very confident assertions in this Country that the State of Virginia has passed an act to prohibit the payment of british debts. Mr Jefferson told me that the act did not pass at least so I understood him. I shd be glad to know the certainty respecting this fact. Many

& many things are asserted respecting the conduct of the States upon the claims of the Loyalists. I wish to be informed generally of public facts in America. Much good towards conciliation might arise from such authentic general information. Some facts or other wd meet the lye of the day. I shd be very happy to hear now as soon as convenient from you & from Mr Jefferson for the purpose of comparing with the general summary wch I am now drawing up. I understand that you are opening negotiations of Commerce with all the Courts of Europe. I presume among the rest with the Emperor in case the Scheld shd be opened. I presume it is the American trade wch the Emperor has in view principally in contending for the opening of the Scheld. That is the new object & event wch constitutes the main difference between shutting up the Scheld 140 years ago & opening it now. The Amern trade was not meant to be precluded formerly having at that time no existence. I came thro Brussels & Antwerp in my way to England and I heard at both places this doctrine of the American trade being an object for the Emperor. This was their way of reasoning upon it. One of the principal Magistrates at Antwerp told me that he was actually in Correspondence with Americans to come & settle at Antwerp in case the Scheld shd be opened.
				I hope you continue to enjoy good health. Pray remember me to Mr Adams and all his family. To Mr Jefferson & Mr Humphrys & to Mr W T Franklin and all friends.
				I am ever most affectely yours
				
					D Hartley
				
				
					PS Is Monsr de Vergennes minister for foreign affairs we have had a report here of his resignation.— Direct always to me in Golden Square London my letters will be sent after me wherever I am—
					
						To Dr Franklin &c. &c. &c.
					
				
			 
				Addressed: To Dr Franklin / &c &c &c
				Notation: David Hartley Esqr to Dr. Franklin.
			